Citation Nr: 1745143	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 2009, for the grant of a 70 percent evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to March 8, 2010 and at 10 percent thereafter.

3.  Entitlement to an increased rating for coronary artery disease, evaluated at 10 percent disabling as of October 6, 2008, and at 30 percent disabling beginning December 28, 2009.

4.  Entitlement to an increased rating for post-traumatic stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972, from July 1973 to March 1986, and from December 1990 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a July 2014 decision and remand, the Board remanded the issues of increased ratings for PTSD, bilateral hearing loss, and coronary artery disease, as well as the issue of entitlement to an earlier effective date for a 70 percent evaluation for PTSD.

The issues of entitlement to increased ratings for PTSD, bilateral hearing loss, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his service-connected PTSD on March 26, 2009.

2.  The Veteran's symptoms of PTSD approximated difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships on March 26, 2008.


CONCLUSION OF LAW

The criteria for an effective date of March 26, 2008, but no earlier, for the grant of a 70 percent evaluation for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a June 2009 rating decision assigned a 50 percent evaluation for the Veteran's PTSD, effective March 26, 2009, the date VA received his claim for increase.  A rating decision dated May 2011 assigned a 70 percent evaluation for his PTSD, effective March 26, 2009.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

The Board notes that the Veteran was afforded a VA examination in April 2009 and was noted to have social isolation, exaggerated startle response, poor concentration, and irritability.  A Global Assessment of Function score of 55 was assigned, indicating moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The April 2009 examiner noted the Veteran had three visits to the Trauma Recovery Program from 2006 to April 2009 for supportive care and medication management.  The Board interprets this information to indicate significant symptoms prior to the assigned effective date of March 26, 2009.  
The evidence is in relative equipoise as to whether the Veteran's symptoms approximated difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships, necessary for a 70 percent evaluation, during the one year period prior to March 26, 2009.  The Board finds that the Veteran is entitled to a March 26, 2008 effective date.  38 C.F.R. §§ 3.102, 3.400 (2017).  

In summary, resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of March 26, 2008, for the increased 70 percent evaluation for the Veteran's PTSD.


ORDER

An effective date of March 26, 2008, but no earlier, for the award of a 70 percent evaluation for posttraumatic stress disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that additional records may exist that relate to the Veteran's claims for increased ratings for bilateral hearing loss and PTSD. Specifically, evidence indicates that relevant Social Security Administration (SSA) records may exist that are not currently associated with the Veteran's claims file.  Records received in March 2016 indicate that the Veteran may have undergone additional disability evaluations for SSA disability benefits that are not of record.  

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  

The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.   

The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.   The Board notes that it is unclear what time-frame these additional SSA records cover; however, these records may contain evidence that warrants higher evaluations for PTSD, bilateral hearing loss, and coronary artery disease.  Accordingly, VA has a duty to request such records, as their existence has been established and their relevancy may not be discounted, as SSA records contain disability evaluations and determinations.  See 38 C.F.R. § 3.159 (c)(2) and (3) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no indication that VA has attempted to obtain these additional records from SSA and the RO should make reasonable attempts to obtain this evidence associate it with the claims file.  

The Board also notes the Veteran was afforded a VA examination in April 2016 in regard to his service-connected coronary artery disease.  The Veteran's cardiac disability is evaluated under Diagnostic Code 7005, which utilizes METs for evaluation.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2017).
The April 2016 VA examination notes that the Veteran was last administered a test that measures METs in May 2008, but the examiner did not indicate that further metabolic testing could not be done for medical reasons, or why additional metabolic testing was not performed at the April 2016 examination.  

Although the examiner provided an estimate of metabolic performance based on an interview, the Board finds that the April 2016 VA examination report is inadequate for purposes of rating the CAD disability as metabolic performance is the primary criteria for evaluating this disability and there is insufficient evidence as to whether further metabolic testing cannot be done for medical reasons.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure all outstanding VA treatment records.

2.  Request SSA provide a copy of the Veteran's relevant claims file documents, explaining the basis for the request, if necessary.  

As many attempts should be made as necessary to obtain these documents, to include requesting a specific negative response and information as to the ultimate disposition of the records if a negative response is provided.

3.  Schedule the appropriate VA examination to help ascertain the current extent of the service-connected CAD. 
All indicated tests and studies should be performed.  

The examiner is requested to provide diagnostic METs scores.  

If these tests cannot or should not be undertaken, the examiner should provide an explanation for such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing METs scores.

4.  Thereafter, readjudicate the appeal, and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


